OPINION. Baum, Judge: This case involves the disallowance of $628.50 of medical expenses out of a total of a considerably larger amount claimed by petitioner. The principal component of the amount disallowed is $493.50 actually spent on a 9-day trip for convalescence after two critical operations. The trip was taken on the advice of a physician. Petitioner was in a seriously weakened condition, and the presence of his wife, who accompanied him, was indispensable. It was in no sense a vacation trip, even in part. We think that this item was deductible, apart from the hotel and meals expenses which will be discussed separately hereinafter. Trips to resort areas are naturally suspect when the expenses therefor are claimed as a medical deduction, and we must carefully scrutinize the facts to make sure that the alleged medical reasons were not merely a pretext for a vaction trip. However, we are satisfied on this record that the trip in question was undertaken solely for medical reasons. Petitioners are quite obviously persons of comparatively modest means. Their reported adjusted gross income was $8,518.05, and their return showed no income from dividends, interest, rents, or the like. We have no doubt that, but for the seriously weakened condition of the husband, the trip, followed by further convalescence at home prior to return to work, never would have been made. We hold that the expenses of the Bermuda trip, except for hotel and meals, are deductible. As to the hotel and meals components, however, a 1954 legislative change affected the scope of the medical deduction so as to preclude the deduction of amounts expended for meals and lodging herein. In spelling out more fully the meaning of “medical care,” section 213 (e) (1) of the 1954 Code provided as follows: (1) The term “medical care” means amounts paid— (A) for the diagnosis, cure, mitigation, treatment, or prevention of disease, or for the purpose of affecting any structure or function of the body * * *, or (B) for transportation primarily for and essential to medical care referred to in subparagraph (A). This provision made clear that appropriate transportation costs were to be deductible, but by so limiting the deduction at the same time it raised the possible inference that other costs such as board and lodging were not to be deductible. That such was the intention of Congress is made plain in the committee reports. Thus, the House Ways and Means Committee report, commenting on this provision, declares (H. Kept. No. 1337, 83d Cong., 2d Sess., p. 30): A new definition of “medical expenses” is provided which incorporates regulations under present law and also provides for the deduction of transportation expenses for travel prescribed for health, hut not the ordinary living expenses incurred during such a trip. [Italics supplied.] And the same report, in its “Detailed Discussion of the Technical Provisions of the Bill,” explicitly states (Ibid., p. A60) : The deduction permitted for “transportation primarily for and essential to medical care” clarifies existing law in that it specifically excludes deduction of any meals and lodging while away from home receiving medical treatment. For example, if a doctor prescribes that a patient must go to Florida in order to alleviate specific chronic ailments and to escape unfavorable climatic conditions which have proven injurious to the health of the taxpayer, and the travel is prescribed for reasons other than the general improvement of a patient’s health, the cost of the patient’s transportation to Florida would be deductible hut not hie living expenses while there. [ItaiicB supplied.] See also S. Kept. No. 1622, 83d Cong., 2d Sess., pp. 35, 219-220. Substantially tbe same thought appears in the regulations, section 1.213-1(e) (iv). Accordingly, we hold that the expenses of the Bermuda trip, exclusive of the hotel and meals item, are deductible. There is no showing that the meals and hotel item herein was proximately related to medical care, apart from its being included in the traveling expenses. We express no opinion as to whether meals and lodging expenses might be deductible in other circumstances. In a memorandum, accompanying petitioners’ motion for reconsideration, the point is made, for the first time, that the Court could not examine the committee reports in construing the 1954 Code in relation to the hotel and meals item. Although there may have been support at one time for such a rigid limitation upon the interpretation of statutes (cf. Caminetti v. United States, 242 U.S. 470), it is now established beyond successful challenge that a court may seek out any reliable evidence as to legislative purpose regardless of whether the statutory language appears to be clear. United States v. Amer. Truehing Ass’ns., 310 U.S. 534, 543-544; United States v. Dickerson, 310 U.S. 554, 562; United States v. Rosenblum Truck Lines, 315 U.S. 50, 55; Harrison v. Northern Trust Co., 317 U.S. 476, 479; Cabell v. Markham, 148 F. 2d 737, 739 (C.A. 2), affirmed 326 U.S. 404, 409; C. & S. Air Lines v. Waterman Corp., 333 U.S. 103, 106; Schwegmann Bros. v. Calvert Corp., 341 U.S. 384, 390-395, 399. Cf. also Ozawa v. United States, 260 U.S. 178, 194; Church of the Holy Trinity v. United States, 143 U.S. 457, 472. As the Supreme Court said in the American Trucking case (310 U.S. at 543-544): When aid to construction of the meaning of words, as used in the statute, is available, there certainly can he no “rule of law” which forbids its use, however clear the words may appear on “superficial examination.” The interpretation of the meaning of statutes, as applied to justiciable controversies, is exclusively a judicial function. This duty requires one body of public servants, the judges, to construe the meaning of what another body, the legislators, has said. Obviously there is danger that the courts’ conclusion as to legislative purpose will be unconsciously influenced by the judges’ own views or by factors not considered by the enacting body. A lively appreciation of the danger is best assurance of escape from its threat but hardly justifies an acceptance of a literal interpretation dogma which withholds from the courts available information for reaching a correct conclusion. * * * To the extent that the Court in Robert M. Bilder, 33 T.C. 155, 158, failed to examine the foregoing legislative history, that decision is hereby disapproved. As to the remaining item of $135 in controversy herein, the question is merely one of substantiation. The Commissioner did not indicate which of the numerous medical items composing the total amount claimed on the return was being disallowed. Such an adjustment, which respondent’s counsel was unable to clarify even at the trial, put an unfair burden upon the petitioner. Nevertheless, at the Court’s suggestion, the petitioner undertook to give evidence as to all of the items claimed on the return. Taking into account the fact that petitioner appeared on his own behalf, that he is not a lawyer, and that we were impressed with his candor and credibility, we find that he in fact incurred all of the expenses claimed, even though his testimony was at times loose and perhaps might not have been as convincing in other circumstances. Since no issue is raised as to this item apart from substantiation we hold that respondent erred in disallowing the deduction. Eeviewed by the Court. Decision will he entered under Rule 50. DkeNNEN, J., concurs in the result.